*5*-/5T fsr/s* J^Y-VS*
3 35- IS 35«*f5 *r7-IS 33*-fS
                       P.D.R. CASE NO. 0331-15, 0332-15
                      0333-15, 0334-15, 0335-15, 0336-15
                      0337-15, 0338-15, 0339-15, 00340-15




                                     IN THE


                           COURT OF CRIMINAL APPEALS
                                                                      ORIGINAL
                                  AUSTIN, TEXAS




                            WILLIAM ARTHUR MCINTOSH
                                      Petitioner, Pro Se
                                                                 COURT OF CRIMINAL APPEALS
                                                                       MAY 26 2015
                                 STATE OP TEXAS
                                       Respondent
                                                                 Abel Acosta, Clerk

                   ON PETITION FOR DISCRETIONARY REVIEW FROM
                     THE TENTH DISTRTICT COURT OF APPEALS
                       MEMORANDUM OPINION OF APPELLATE                     FILED IN
                                COURTS ORDER DATED
                                  MARCH 5, 2015                  COURT OF CRIMINAL APPEALS
                            RELATING TO OUT-OF-TIME
                                                                         MAY 26 2015
                            MOTION FOR NEW TRIAL IN
              APPELLATE CAUSE NO.'S 10-15-00055CR, 10-15-00056-CR,
                  10-15-O0057CR, 10-15-00058CR, 10-15-0059CR,          Abel Acosta, Clerk
                  1O-15-O0060CR, 10-15-00060CR, 10-15-OOO63CR,
                                  10-15-00064CR




                   ORIGINAL PETITION FOR DISCRETIONARY REVIEW




  ORAL ARGUMENT: Ml REQUESTED


                                               WILLIAM ARTHUR MCINTOSH
                                               PETIONER, PRO SE
                                               F.M. ROBERTSON UNIT
                                              xxttfx 12071 P.M. 3522
                                               Abilene, Texas 79601